840 F.2d 17
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Allen R. PHIPPS, Plaintiff-Appellant,v.Calvin R. EDWARDS, Michael A. Misiak, and Sam Durham,Defendants-Appellees.
No. 87-1571.
United States Court of Appeals, Sixth Circuit.
Feb. 19, 1988.

Before DAVID A. NELSON and ALAN E. NORRIS, Circuit Judges, and MARKEY, Chief Circuit Judge.*

ORDER

1
This federal prisoner, pro se on appeal, appeals the district court's judgment dismissing his Bivens -type suit against certain officials at the Federal Correctional Institute at Milan, Michigan.    See Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971).  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff sued the warden, a case manager, and a correctional counselor at the Milan prison.  He alleged that the defendants violated his constitutional rights by refusing to allow him to place an unmonitored telephone call to his attorney.  The district court dismissed the suit for failure to state a claim.


3
Upon review, we conclude that the district court properly dismissed this action for the reasons stated in its May 27, 1987 memorandum and order.


4
Accordingly, we affirm the district court's judgment.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Howard T. Markey, Chief Judge, U.S. Court of Appeals for the Federal Circuit, sitting by designation